DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 is objected to because of the following informalities:  
Claim 1, line 3: “and” should be added at the end of the line.
Claim 10 recites “The method of claim XX”. It is the Examiner’s opinion that this recitation is a minor error and the Applicant meant to recite “The method of claim 1”. Therefore, Claim 10 should be amended accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH0724322 (cited in the IDS dated 11/19/2020 and hereinafter referred to as JP ‘322). Hereinafter the English translation provided by the Global Dossier will be referred to for citations.
JP ‘322 discloses a method for thermally decomposing plastic materials comprising:
introducing a reaction mixture comprising plastic and a catalyst comprising halogenated alumina into a reactor ([0001]; [0018]; [0026]; [0035]; [0036]); and
heating the plastic and catalyst to decompose the plastic and form a decomposed liquid oil product ([0027]; [0035]; [0039]). 

In regards to claim 2, JP ‘322 discloses that the plastic is dusted with catalyst and therefore is considered to reasonably suggest that the reaction mixture is formed within the reactor by mixing plastic and catalyst inside the reactor ([0026]; Fig. 2).

In regards to claim 3, JP ‘322 discloses that the reaction mixture may comprise 20% by weight catalyst ([0026]).

In regards to claim 5, JP ‘322 discloses fluorinated alumina ([0020]; [0023]). 

In regards to claim 6, JP ‘322 discloses that the plastic may comprise polyethylene or polypropylene ([0040]).

In regards to claims 7-12, JP ‘322 discloses that the plastic may be polypropylene, and therefore JP ‘322 is considered to disclose embodiments in which the plastic may be 100 wt% polypropylene, which anticipates the claimed ranges ([0040]).

JP ‘322 discloses a liquid decomposition oil ([0027]; [0039]).

In regards to claims 14-17, the limitations recited in claims 14-17 are considered intended results of the process steps positively recited, specifically related to the use of the claimed catalyst versus a similar process without using the claimed catalyst. Since the process of JP ‘322 discloses the same process as recited in claim 1 using the same catalyst comprising halogenated alumina, the process of JP ‘322 is considered to inherently achieve the same intended results as claimed, absent evidence to the contrary. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0724322.
In regards to claim 4, JP ‘322 does not appear to explicitly disclose that the reaction mixture comprises 6-12 wt% catalyst comprising halogenated alumina. 
However, one of ordinary skill in the art would recognize that the amount of catalyst is a result effective variable that affects the catalytic decomposition/cracking of the plastic material. Given that the prior art teaches the general conditions of combining plastic material with the catalyst, it would have been obvious for one having ordinary skill in the art before the effective filing date to optimize the amount of catalyst since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. If the Applicant can demonstrate that the claimed range is critical and has unexpected results, the rejection will be withdrawn. In the present invention, one of ordinary skill, through routine experimentation, would be capable of determining a range of suitable amounts of catalyst which are effective for use during decomposition of the plastic feed material. 

In regards to claim 18, JP ‘322 does not appear to explicitly disclose that the pressure during heating is maintained at at least 10 psig. 
However, JP ‘322 is silent in regards to performing the heating under a vacuum or under pressure. Therefore, it would be obvious for one of ordinary skill in the art to conclude that the heating disclosed by JP ‘322 is carried out at atmospheric pressure, which is a pressure that is greater than 10 psig, and thus the claimed range of at least 10 psig is considered prima facie obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772